DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason Nolan on 8/4/2021.

The application has been amended as follows: 
IN THE CLAIMS FILED 7/29/2021:

Cancel claims 16 and 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Office Action dated 7/21/2021, the Examiner objected to claim 12 as including allowable subject matter but being dependent upon a rejected base claim.  Specifically, the prior art of record does not disclose a truncated conical shaped display member with a first end comprising the reciprocal threaded member protruding from the base.  The closest prior art reference of record, Powers US 5074508 discloses a novelty display assembly 
comprising: a display body (20’, Fig. 3) comprising an upper portion (62, Fig. 3) and a lower portion (50, Fig. 3), wherein the upper and lower portions are connected to form a T shape structure (see Fig. 3); wherein the upper portion has an elongate structure with an upward facing surface and a downward facing surface (elongated relative to 50, Fig. 3 and upper and lower surfaces), the elongate structure defined by a longitudinal axis and a lateral axis (see annotated figure 3), the upward facing surface being configured for mounting to an object (see Fig. 1 and 3; via 64); wherein the lower portion protrudes outward from the downward facing surface of the upper portion via a vertical axis (see Fig. 3), the lower portion comprising a first face, a second face opposite the first face (opposing faces of 50, Fig. 2-3), and a cavity having an open end on the first face (see Fig. 2, open end where 52 passes through); and a display member (52, 54 and 22 Fig. 3) comprising a reciprocal threaded member (52, Fig. 2-3) on a first end configured to be inserted into the open end of the cavity on the first face (see Fig. 2-3), and a second end (30, Fig. 3) opposite the first end having a surface configured to display the indicia (see Fig. 3, the second end 30 is opposite the first end where 52 is and has a surface which is flat and exposed that is configured to display indicia via paint, tape, stickers, logos, etc.). As can be seen in Fig. 3, the display member (52, 54 and 22) do not include a reciprocal threaded member extending from the truncated conical shaped portion (see Fig. 3, the wing nut does not include the threaded member and therefore cannot have it extend from a base of the display member as required by the claim).  It is the Examiner’s position that the claim limitation requires that the truncated conical shaped display member must have the threaded member integrally attached thereto.  As can be clearly seen in Powers in Fig. 3, the wing nut and threaded member are separate parts and therefore do not anticipate or make obvious Applicant’s claims.  Therefore, it is the Examiner’s position that the claims are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632